DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9-10 of the Remarks, filed on 12/20/2021, with respect to claims 1, 15 and 19 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 7-20 has been withdrawn. 
Reason for allowance
Claims 1-3, 5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 15 and 19 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the prior art fails to teach or suggest the lens system simultaneously satisfying the following conditional expression: Vd6 > 45, wherein Vd6 is the Abbe number of the sixth lens element, along with the structural limitations positively recited in the claim.
Regarding claim 15, the prior art fails to teach or suggest the camera simultaneously satisfying the following conditional expression: Vd6 > 45, wherein Vd6 is the Abbe number of the sixth lens element, along with the structural limitations positively recited in the claim.
Regarding claim 19, the prior art fails to teach or suggest the optical imaging system simultaneously satisfying the following conditional expression: Vd6 > 45, wherein Vd6 is the 
Regarding claims 2-3, 5, 7-14, 16-18 and 20, these claims depend on an allowable base claims 1, 15 and 19 and are therefore allowable for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0121066, US 2019/0121082 and 2019/0121078: teaches camera optical lens including, in an order from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, having the limitation of claim 1, but the references do not qualified to be as a prior art, because of the date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872